Case 21-10461-JTD   Doc 7-3   Filed 03/02/21   Page 1 of 2




   EXHIBIT C
                         Case 21-10461-JTD               Doc 7-3        Filed 03/02/21       Page 2 of 2


                                      Exhibit C


                                                                                     Last 4 Digits of
Bank Name              Company                              Purpose
                                                                                    Account Number
  CIBC                CMC II, LLC                      Operating Account                  5155
  CIBC                CMC II, LLC                Payroll Disbursement Account             5171
  CIBC                CMC II, LLC               Accounts Payable Disbursement             2543
                                                             Account
  CIBC                CMC II, LLC                       Utilities Deposits                2000
Wells Fargo   803 Oak Street Operations LLC    Depository Account - Government            5011
                                                           Receivables
Wells Fargo   803 Oak Street Operations LLC       Depository Account - Non-               7257
                                                   Government Receivables
  CIBC        803 Oak Street Operations LLC   Depository - Government Receivables         3300

  CIBC        803 Oak Street Operations LLC      Depository - Non-Government              9099
                                                           Receivables
  CIBC        803 Oak Street Operations LLC            Operating Account                  6572
  CIBC        803 Oak Street Operations LLC      Payroll Disbursement Account             1603
  CIBC        803 Oak Street Operations LLC     Accounts Payable Disbursement             4073
                                                            Account
 Regions      803 Oak Street Operations LLC           Petty Cash Account                  9986
 Regions      803 Oak Street Operations LLC            Care Cost Account                  9978
 Regions      803 Oak Street Operations LLC         Resident Trust Account                9994
Wells Fargo   207 Marshall Drive Operations    Depository Account - Government            4907
                          LLC                              Receivables
Wells Fargo   207 Marshall Drive Operations       Depository Account - Non-               2306
                          LLC                      Government Receivables
  CIBC        207 Marshall Drive Operations   Depository - Government Receivables         6617
                          LLC
  CIBC        207 Marshall Drive Operations       Depository - Non-Government             4976
                          LLC                             Receivables
  CIBC        207 Marshall Drive Operations         Main Operating Account                9128
                          LLC
  CIBC        207 Marshall Drive Operations       Payroll Disbursement Account            0796
                          LLC
  CIBC        207 Marshall Drive Operations       Accounts Payable Disbursement           3288
                          LLC                                Account
   PNC        207 Marshall Drive Operations            Petty Cash Account                 6013
                          LLC
   PNC        207 Marshall Drive Operations             Care Cost Account                 6005
                          LLC
   PNC        207 Marshall Drive Operations          Resident Trust Account               5993
                          LLC


                                                               Page 1 of 1                                 Bank Accounts
